Order entered May 23, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-01152-CR
                              No. 05-21-01153-CR

                         ADRIAN GILLIAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F18-76363-R & F19-53171-R

                                     ORDER

        We REINSTATE these appeals.

        We abated for the appointment of counsel. On May 17, 2022, Juanita Bravo

Edgecomb filed her notice of appearance. We DIRECT the Clerk to list Ms.

Edgecomb as appointed counsel for appellant. All future correspondence shall be

sent to Ms. Edgecomb at the address on file with the Court.

        On the Court’s own motion, we ORDER appellant’s brief due by July 8,

2022.
       We DIRECT the Clerk to send copies of this order to the Honorable

Jennifer Bennett, Presiding Judge, 265th Judicial District Court; and to counsel for

the parties.

                                             /s/   LANA MYERS
                                                   JUSTICE